DETAILED ACTION
This action is responsive to the following communications: Applicants’ Amendment filed on June 21, 2022, under the After Final Consideration Pilot 2.0. All references to this application refer to the U.S. Patent Application Publication No. 2021/0405825 A1. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this case. Claims 1, 15, and 18 were amended. Claims 1, 15, and 18 are the independent claims. Claims 1-20 are allowed.

Examiner’s Note



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: Claims 1-20 are allowed.

The Examiner has carefully examined independent claims 1, 15, and 18. The closest prior art references of record are U.S. Patent Application Publication No. 2010/0162165 A1 (hereinafter Addala), U.S. Patent Application Publication No. 2020/0341779 A1 (hereinafter Rohde), U.S. Patent Application Publication No. 2009/0241135 A1 (hereinafter Wong), U.S. Patent Application Publication No. 2018/0365025 A1 (hereinafter Almecija), and U.S. Patent Application Publication No. 2007/0136686 A1 (hereinafter Price).

Claims 1, 15, and 18 are patentable over Addala, Rohde, Wong, Almecija, and Price, at least because the cited combination of references does not teach or suggest the following limitations, recited in one form or another, by independent claims 1, 15, and 18:

wherein the mapping is configured for representing one or more members of a respective element class with a respective simplified user interface element corresponding to the respective element class;

The Examiner notes that it is not the above limitation in isolation, but rather the limitation as it appears in the specific combinations recited in the independent claims, which defines the patentability of the claimed invention.
	Additionally, the Examiner relied upon Applicants’ Remarks (see AFCP Remarks, pages 9-10).

Any comments considered necessary by the Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J. BYCER/
Primary Examiner
Art Unit 2173